Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In line 2 of paragraph [0039] the phrase “cassette 7 cassette 7 console 6” is confusing and not understood.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-6, 8, 10, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakebe (KR 20120014101 A).
Wakebe shows a display panel conveying system having a cassette 20 which stores a display panel 36, a console 22 which can temporarily store the cassette, fetch the panel from the cassette and place it on a next working station 5, a crane 8 which conveys cassettes to the console 22, a movable cassette conveying device 23 and the console has at least two sets.
Re claim 3, the crane or movable cassette conveying device conveys the cassette from a platform 5 to the console 22.
Re claim 4, a conveying platform 24 has a conveying apparatus 23 which conveys a cassette to a feed inlet of the movable device 22.

Re claim 6, shown is storage location space 5.
Re claim 8, shown is a cassette placement platform 4 and a mechanical arm on the crane.
Re claim 10, a cassette is placed by the crane on conveying platform 24, the cassette is moved to a grabbing location and the cassette is stored on a console or a storage location 4.
Re claim 14, shown is storage location space 4.
Re claim 16, the cassette placement platform temporarily stores the cassette and there is a mechanical arm which fetches a display panel from a cassette.
Allowable Subject Matter
Claims 7, 9, 11-13, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       10/21/2021